COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                §
 IN RE:                                                           No. 08-19-00142-CV
                                                §
 KENNETH H. ARCHIBALD AND                                 AN ORIGINAL PROCEEDING IN
 ARCHIBALD & ASSOCIATES, INC.                   §
                                                                     MANDAMUS
 RELATORS.                                      §

                                                §

                                       JUDGMENT

       The Court has considered this cause on the Relators’ petition for writ of mandamus against

the Honorable Linda Y. Chew, Judge of the 327th District Court of El Paso, Texas and concludes

that Relators’ petition for writ of mandamus should be denied. We therefore deny the petition for

writ of mandamus, in accordance with the opinion of this Court.

       IT IS SO ORDERED THIS 14TH DAY OF JUNE, 2019.


                                            YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.
Palafox, J., Not Participating